Citation Nr: 1018017	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 
percent for osteoarthritis of the right hip.  

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to 
November 1987.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law 
Judge in November 2009.  A transcript of the hearing is of 
record.

The issues of entitlement to a disability rating in excess of 
10 percent for entitlement to degenerative disc disease of 
the lumbar spine and of entitlement to TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's right hip 
disability has been manifested by objective evidence of 
painful motion, fatigue, weakness, and lack of endurance.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for 
right hip osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5252 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, an October 2007 letter to the Veteran fully 
addressed all notice elements and was sent prior to the 
December 2007 RO decision that denied his claim for an 
increased rating for a right hip disorder.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  With respect to the Dingess requirements, the 
October 2007 letter also provided the Veteran with notice of 
what type of information and evidence was needed to establish 
a disability rating, as well as notice of the type of 
evidence necessary to establish an effective date.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, the RO has 
obtained VA outpatient treatment reports and Social Security 
Administration documents.  In addition, the Veteran submitted 
statements on his behalf, and he was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge in November 2009.  Further, a 
specific VA medical examination relevant to the issue on 
appeal was obtained in December 2007.  Moreover, the Board 
finds that the examination was adequate for rating purposes; 
the VA examiner interviewed the Veteran and conducted a 
physical examination, and there is otherwise no indication 
that the Veteran's past history or any relevant fact was 
misstated.  

Of significance, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Therefore, the Board 
finds that the available records and medical evidence have 
been obtained in order to make an adequate determination 
regarding his claim. 

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matter for further development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).

Where there is a question as to which of two separate ratings 
shall be applied, the higher rating will be assigned if the 
disability more closely approximates the criteria required 
for that particular rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2009).

In addition to regulations pertaining to increased-rating 
claims discussed above, the Board acknowledges that in 
evaluating musculoskeletal disabilities, consideration must 
be given to additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The U.S. Court of appeals for Veterans 
Claims (Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
('functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded'); see 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Moreover, the Board notes that, in cases such as this, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is assigned a 10 percent disability 
rating for osteoarthritis of the right hip under Diagnostic 
Code 5252-5010.  He asserts that his symptoms are so severe 
so as to warrant a higher rating.

A disability rating in excess of 10 percent will be warranted 
if the evidence demonstrates the following:  absence of 
limitation of motion, with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and occasional incapacitating exacerbations (20 percent for 
arthritis under Diagnostic Code 5003); limitation of flexion 
of the thigh to 30 degrees (20 percent under Diagnostic Code 
5252); limitation of flexion of the thigh to 20 degrees (30 
percent under Diagnostic Code 5252); limitation of flexion of 
the thigh to 10 degrees (40 percent under Diagnostic Code 
5252).    

After a careful review of the claims file, the Board finds 
that a rating in excess of 10 percent is indeed warranted by 
the evidence of record.  Specifically, although the December 
2007 VA examination reflected flexion limited to 70 degrees 
prior to the onset of pain, "additional loss of joint 
function" due to pain was noted.  In this regard, the VA 
examiner noted that 50 degrees of flexion were lost due to 
pain.  Thus, when the additional loss of function is 
considered in connection with the 70 degrees of flexion 
demonstrated on examination, his actual flexion would be 
reduced to 20 degrees due to pain.  Accordingly, the 
assignment of a 30 percent disability rating is warranted 
under Diagnostic Code 5252.  38 C.F.R. § 4.71a (2009).

In determining whether a disability rating in excess of 30 
percent is warranted, the Board notes that flexion limited to 
10 degrees, which is required for the next-higher rating, has 
not been demonstrated even in consideration of the additional 
functional limitation he experiences due to pain, fatigue, 
and loss of endurance.  Thus, a higher rating under 
Diagnostic Code 5252 for limitation of flexion is denied. 

The Board has also considered whether the Veteran may be 
entitled to an additional compensable rating for limitation 
of extension, abduction, adduction, or rotation of the hip 
joint.  However, even in contemplation of the additional loss 
of function as demonstrated in the December 2007 VA 
examination, the Board finds that an additional rating under 
either of the applicable rating criteria have not been met.  
In this regard, extension limited to 10 degrees has not been 
shown as is required for a separate 10 percent under 
Diagnostic Code 5251.   In fact, the December 2007 VA 
examination noted extension to 25 degrees, and it was 
additionally limited by pain by only 5 degrees, leaving the 
Veteran with non-painful extension to 20 degrees.  Thus, a 
separate rating under Diagnostic Code 5251 is not warranted.    

Next, abduction has not been shown to be limited to 10 
degrees.  In fact, the December 2007 VA examination indicated 
that he possessed abduction to 30 degrees prior to the onset 
of pain and that he was only additionally limited by pain by 
15 degrees.  As this evidence demonstrates non-painful 
abduction to 15 degrees, a separate compensable rating under 
Diagnostic Code 5253 is not warranted.  In the same vein, the 
Veteran has not been shown to have an inability to cross his 
legs due to limitation of adduction, nor has the Veteran been 
shown that he cannot toe-out more than 15 degrees so as to 
warrant a separate compensable rating under Diagnostic Code 
5253.  Therefore, the Board finds that a separate compensable 
rating under Diagnostic Code 5253 is not warranted for 
limited extension, abduction, adduction, or internal or 
external rotation.  

Further, the evidence demonstrates that the Veteran does not 
have ankylosis (Diagnostic Code 5250), a flail hip joint 
(Diagnostic Code 5252), or impairment of the femur, to 
include malunion of the joint, (Diagnostic Code 5255) so as 
to warrant a separate compensable rating under the other 
applicable rating codes related to disabilities of the hip.  
In fact, the December 2007 VA examination expressly noted 
that the right hip joint was not ankylosed, and 
contemporaneous X-ray findings noted "no acute fracture or 
dislocation" and "no acute bony pathology" associated with 
the right hip.

In conclusion, the Board finds that the Veteran's right hip 
disability, which is manifested by painful motion, weakness, 
fatigue, and lack of endurance, more nearly approximates the 
criteria for a 30 percent rating for limited flexion, and no 
higher.  The Board further finds that his symptoms remained 
constant throughout the appeal period, and, as such, 
assignment of staged ratings is not warranted in this case.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled 
to a referral for an extraschedular rating, which is a 
component of a claim for an increased rating under Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may 
not assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an 
extraschedular evaluation if the case "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  
Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

In this case, for the applicable time periods on appeal, the 
evidence does not demonstrate frequent periods of 
hospitalization related to the right hip.  Further, although 
the Veteran has indicated that his disability impedes on his 
ability to work, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation for his 
disabilities under 38 C.F.R. § 3.321 is not warranted.


ORDER

A 30 percent disability rating, but no more, for right hip 
osteoarthritis is granted, subject to governing criteria 
applicable to the payment of monetary benefits


REMAND

Unfortunately, a remand is also required in this case to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  

With regard to the Veteran's claim for a disability rating in 
excess of 10 percent for degenerative disc disease of the 
lumbar spine, the Board finds that another VA medical 
examination is required.  The Board acknowledges that there 
is a December 2007 VA spine examination of record but finds 
that this examination is not sufficient to fulfill the VA's 
duty to assist pursuant to the Veterans Claims Assistance Act 
of 2000 (VCAA).  

Specifically, during the November 2009 hearing before the 
undersigned Veterans Law Judge, the Veteran testified that he 
experienced numbness and radiating pain from his low back to 
the testicular area and bilateral lower extremities.  See 
Hearing Transcript (T.) at p. 7, 22-23.  Specifically, he 
indicated that pain radiates from the groin area to the leg, 
which makes it difficult for him to ambulate.  T. p. 22-23.  
This information is further corroborated by a November 2004 
VA treatment report, which noted complaints of low back pain 
with radiating pain to the left leg and testicular area, and 
a more recent November 2007 VA treatment report, which noted 
radiating pain in the groin area.  However, while the 
December 2007 VA examination acknowledged that there was 
reduced range of motion due to neurologic disease, a detailed 
examination of the extent of any neurological impairment was 
not conducted.  Accordingly, the Board finds that another VA 
examination is warranted in order to determine the nature and 
extent of any back-related neurological impairment.  

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim for a total rating based on 
individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the 
Veteran or reasonably raised by the record.  Here, the 
Veteran has consistently stated that, due to his service-
connected hip and back disorders, he is unable to work.  See 
T. p. 5, 8.  According to a February 2005 VA examination, it 
was noted that he had worked as a groundskeeper until August 
2005 "but had to quit secondary to his hip pain."  Based on 
these assertions, the Board finds that the issue of TDIU has 
been reasonably raised by the record and is, thus, properly 
before the Board by virtue of his increased-rating claims 
pursuant to Rice.

Having determined that the issue of TDIU is properly raised 
by the record, the Board finds that further development is 
necessary prior to adjudicating the claim.  In this regard, 
the law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2009).  As an initial matter, the Board acknowledges 
that resolution of the Veteran's claim for an increased 
rating for his lumbar spine disability could impact upon VA's 
consideration of his TDIU claim under 38 C.F.R. § 4.16(a), 
depending upon the rating assigned for his disability.  Thus, 
adjudication of his TDIU claim at this time would be 
premature.  

In addition, the Veteran is currently service connected for 
three disabilities:  degenerative disc disease of the lumbar 
spine, right hip osteoarthritis, and left hip tendonitis, 
status post arthroplasty.  Given the evidence of record 
demonstrating that the Veteran is unemployable, a VA 
examination and opinion should be provided to determine 
whether any of his service-connected disabilities, alone or 
in aggregate, render him unable to secure or follow a 
substantially gainful occupation.  Therefore, a VA 
examination and opinion is also required to determine, to the 
extent possible, that any of his service-connected 
disabilities precludes substantially gainful employment.

Moreover, as it appears that the Veteran continues to be 
treated at the VA Medical Center in Tampa, Florida, the RO 
should obtain all relevant treatment records from this 
facility, as well.

Accordingly, the case is REMANDED for the following actions:

1.  The RO shall obtain outpatient 
treatment records from the VA Medical 
Center in Tampa, Florida, from December 
2007 to the present.  Any negative search 
result should be noted in the record.  

2.  The RO should forward the Veteran an 
appropriate application form regarding his 
claim for entitlement to TDIU.  The Veteran 
is requested to return the form, providing 
the exact dates of his post-service 
employment, including month and year, since 
August 2005.

3.  Following completion of the above, the 
RO shall schedule the Veteran for an 
appropriate VA examination or examinations 
to:

(a)	evaluate the severity of the 
Veteran's service-connected lumbar 
disability and any associated 
neurological symptoms.  In this regard, 
the examiner is directed to address the 
Veteran's complaints of radiating pain 
and numbness in the lower extremities 
and testicular area; and  

(b)	determine whether, without regard 
to the Veteran's age or the impact of 
any nonservice-connected disabilities, 
it is at least as likely as not that 
his service-connected disabilities 
(including degenerative disc disease of 
the lumbar spine, right hip 
osteoarthritis, and left hip 
tendonitis, status post arthroplasty), 
either alone or in the aggregate, 
render him unable to secure or follow a 
substantially gainful occupation.  

The claims folder should be made available 
to and reviewed by the examiner(s).  All 
appropriate tests and studies should be 
conducted.  A complete rationale for all 
opinions expressed and all conclusions 
reached should be set forth in a legible 
report.  

4.  Thereafter, the Veteran's claim for 
TDIU should then be adjudicated, and his 
claim for entitlement to a disability 
rating in excess of 10 percent for 
degenerative disc disease of the lumbar 
spine should be readjudicated.  If any 
benefit sought on appeal is not granted, 
the RO should furnish a supplemental 
statement of the case on all issues in 
appellate status, and he and his 
representative should be provided an 
opportunity to respond in accordance with 
applicable statutes and regulations.  The 
case should be then returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009)



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


